                     Case 3:20-cv-01958-H-AHG Document 1-1 Filed 10/05/20 PageID.17 Page 1 of 1
JS 44 (Rev. 09/19)                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                   DEFENDANTS
Allele Biotechnology and Pharmaceuticals, Inc.                                                     Pfizer, Inc., a Delaware corporation; BioNTech SE, a German
                                                                                                   company; BioNTech US, Inc., a Delaware corporation
  (b) County of Residence of First Listed Plaintiff         San Diego                                 County of Residence of First Listed Defendant
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                      NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                  THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)
Troutman Pepper Hamilton Sanders LLP 858.509.6000
                                                                                                                                                              '20CV1958 GPC AHG
11682 El Camino Real, Suite 400
San Diego, CA 92130
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES                                    (Place an “X” in One Box for Plaintiff
                                                                                                  (For Diversity Cases Only)                                         and One Box for Defendant)
   1 U.S. Government                  3 Federal Question                                                                   PTF          DEF                                          PTF      DEF
        Plaintiff                         (U.S. Government Not a Party)                      Citizen of This State             1            1    Incorporated or Principal Place         4      4
                                                                                                                                                   of Business In This State

    2 U.S. Government                 4 Diversity                                           Citizen of Another State                             Incorporated and Principal Place           5       5
                                                                                                                                  2         2
        Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State
                                                                                             Citizen or Subject of a
                                                                                                                                  3        3     Foreign Nation                             6       6
                                                                                               Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
         CONTRACT                                     TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
   110 Insurance               PERSONAL INJURY                                                                                                                           375 False Claims Act
                                                           PERSONAL INJURY                       625 Drug Related Seizure              422 Appeal 28 USC 158
   120 Marine                  310 Airplane                                                          of Property 21 USC 881                                              376 Qui Tam (31 USC
                                                           365 Personal Injury -                                                       423 Withdrawal
   130 Miller Act              315 Airplane Product            Product Liability                 690 Other                                 28 USC 157                         3729(a))
   140 Negotiable Instrument        Liability                                                                                                                            400 State Reapportionment
                                                           367 Health Care/                                                            PROPERTY RIGHTS
   150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                            410 Antitrust
                                    Slander                                                                                            820 Copyrights
     & Enforcement of Judgment                                 Personal Injury                                                                                           430 Banks and Banking
                               330 Federal Employers’                                                                                  830 Patent
   151 Medicare Act                                            Product Liability                                                                                         450 Commerce
                                    Liability                                                                                          835 Patent - Abbreviated
   152 Recovery of Defaulted                               368 Asbestos Personal                                                                                         460 Deportation
                               340 Marine                                                                                                  New Drug Application
        Student Loans                                          Injury Product                                                                                            470 Racketeer Influenced and
                               345 Marine Product              Liability                                                               840 Trademark
        (Excludes Veterans)                                                                                                                                                   Corrupt Organizations
                                    Liability             PERSONAL PROPERTY                              LABOR                          SOCIAL SECURITY
   153 Recovery of Overpayment                                                                                                                                           480 Consumer Credit
        of Veteran’s Benefits  350 Motor Vehicle           370 Other Fraud                       710 Fair Labor Standards              861 HIA (1395ff)                     (15 USC 1681 or 1692)
   160 Stockholders’ Suits     355 Motor Vehicle           371 Truth in Lending                     Act                                862 Black Lung (923)              485 Telephone Consumer
   190 Other Contract               Product Liability      380 Other Personal                    720 Labor/Management                  863 DIWC/DIWW (405(g))                Protection Act
                               360 Other Personal               Property Damage                      Relations                         864 SSID Title XVI
   195 Contract Product Liability                                                                                                                                        490 Cable/Sat TV
                                     Injury                385 Property Damage                   740 Railway Labor Act                 865 RSI (405(g))
   196 Franchise                                                                                                                                                         850 Securities/Commodities/
                               362 Personal Injury -            Product Liability                751 Family and Medical                                                       Exchange
                                    Medical Malpractice                                              Leave Act
                                                                                                                                                                         890 Other Statutory Actions
     REAL PROPERTY               CIVIL RIGHTS             PRISONER PETITIONS                     790 Other Labor Litigation            FEDERAL TAX SUITS                 891 Agricultural Acts
   210 Land Condemnation       440 Other Civil Rights      Habeas Corpus:                        791 Employee Retirement               870 Taxes (U.S. Plaintiff         893 Environmental Matters
   220 Foreclosure             441 Voting                   463 Alien Detainee                       Income Security Act                    or Defendant)                895 Freedom of Information
   230 Rent Lease & Ejectment  442 Employment               510 Motions to Vacate                                                      871 IRS—Third Party                   Act
   240 Torts to Land           443 Housing/                      Sentence                                                                   26 USC 7609                  896 Arbitration
   245 Tort Product Liability      Accommodations           530 General                             IMMIGRATION
                                                                                                                                                                         899 Administrative Procedure
   290 All Other Real Property 445 Amer. w/Disabilities-    535 Death Penalty                    462 Naturalization Application                                              Act/Review or Appeal of
                                   Employment              Other:                                465 Other Immigration                                                       Agency Decision
                               446 Amer. w/Disabilities-    540 Mandamus & Other                     Actions                                                             950 Constitutionality of
                                   Other                    550 Civil Rights                                                                                                 State Statutes
                               448 Education                555 Prison Condition
                                                            560 Civil Detainee -
                                                                Conditions of
                                                                Confinement
V. ORIGIN (Place an “X” in One Box Only)
   1 Original              2 Removed from               3     Remanded from                4 Reinstated or         5 Transferred from              6 Multidistrict                  8 Multidistrict
      Proceeding             State Court                      Appellate Court                Reopened                 Another District               Litigation-                     Litigation -
                                                                                                               (specify)                             Transfer                        Direct File
                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                     35 U.S.C. § 1 et seq.
VI. CAUSE OF ACTION                  Brief description of cause:
                                     Patent infringement
VII. REQUESTED IN                        CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                    CHECK YES only if demanded in complaint:
      COMPLAINT:                         UNDER RULE 23, F.R.Cv.P.                                                                      JURY DEMAND:            Yes     No
VIII. RELATED CASE(S)                        (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE October 5, 2020                                                SIGNATURE OF ATTORNEY OF RECORD /s/ Ben Lewis Wagner
FOR OFFICE USE ONLY
  RECEIPT #                   AMOUNT                                   APPLYING IFP                                JUDGE                                MAG. JUDGE
                                                                                                                                                       American LegalNet, Inc.
                                                                                                                                                       www.FormsWorkFlow.com
110502624v1
